Exhibit 99.3 JASPER PV MAKEDONIA PRODUCTION OF ENERGIAKI S.A. FINANCIAL STATEMENTS DECEMBER31, 2 INDEX TO FINANCIAL STATEMENTS Report of Independent Auditors 2 Statements of Profit or Loss and Other Comprehensive Income 3 Balance Sheets 4 Statements of Changes in Equity 5 Statements of Cash Flows 6 Notes to the Financial Statements 7 1 Independent Auditors’ Report The Board of Directors Jasper PV Makedonia Production of Energiaki S.A.: We have audited the accompanying balance sheets of Jasper PV Makedonia Production of Energiaki S.A. (the “Company”) as of December31, 2013 and 2012, and the related statements of profit or loss and other comprehensive income, changes in equity, and cash flows for the year ended December 31, 2013 and the period from April 10, 2012 (date of incorporation) to December 31, 2012 . These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December31, 2013 and 2012, and the results of its operations and its cash flows for the year ended December 31, 2013 and the period from April 10, 2012 (date of incorporation) to December 31, 2012, in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board. /s/ KPMG Huazhen (SGP) Shanghai, China February13, 2015 2 STATEMENTS OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME FOR THE YEAR ENDED DECEMBER 31, 2013 AND PERIOD FROM APRIL 10, 2012 (DATE OF INCORPORATION) TO DECEMBER 31, Year ended December 31 Period ended December 31 I n Euro Revenues (note 1 0) - Cost of sales ) - Gross profit - Other income - - Administrative expenses ) ) Other expenses (note 15(b)) ) - Operating loss ) ) Finance costs (note 11) ) - Loss before income taxes ) ) Income taxes (expense) / credit (note 7) ) L oss for the year /period ) ) Other comprehensive income for the year /period - - Total comprehensive income for the year /period ) ) The accompanying notes are an integral part of these financial statements. 3 BALANCE SHEETS AS OF DECEMBER 31, 2013 AND 2012 As of December 31 I n Euro ASSETS: Property, plant and equipment (note 6) Other long term assets Deferred tax assets (note 7(c)) TOTAL NON-CURRENT ASSETS CURRENT ASSETS: Trade and other receivables (note 5) Cash and cash equivalents (note 4) 26 TOTAL CURRENT ASSETS TOTAL ASSETS LIABILITIES AND EQUITY : CURRENT LIABILITIES: Income tax payables - Trade and other payables (note 9) TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES: Borrowings (note 8) TOTAL NON-CURRENT LIABILITIES TOTAL LIABILITIES EQUITY: Share capital (note 13) Share premium - Accumulated losses ) ) TOTAL EQUITY TOTAL LIABILITIES AND EQUITY T he accompanying notes are an integral part of these financial statements. 4 STATEMENTS OF CHANGES IN EQUITY FOR THE YEAR ENDED DECEMBER 31, 2013 AND PERIOD FROM APRIL 10, 2012 (DATE OF INCORPORATION) TO DECEMBER 31, I n Euro Share c apital Share premium Accumulated losses Total 　 Balance at April 10 , 2012 (date of incorporation) - 　 Changes in equity for the period Loss for the period - - ) ) Other comprehensive income - Total comprehensive income - - ) ) Issuance of shares - - 　 Balance at Decem b er 31 , 2012 - ) 　 　 Balance at January 1, - ) 　 Changes in equity for the year Loss for the year ) ) Other comprehensive income - Total comprehensive income - - ) ) Issuance of shares - Balance at Decem b er 31, ) T he accompanying notes are an integral part of these financial statements. 5 STATEMENTS OF CASH FLOWS FOR THE YEAR ENDED DECEMBER 31, 2013 AND PERIOD FROM APRIL 10, 2012 (DATE OF INCORPORATION) TO DECEMBER 31, Year ended December 31 Period ended December 31 In Euro Cash flows from operating activities Loss before taxation ) ) Adjustments for: Depreciation - Finance costs - Tax expenses - - Changes in: Trade and other receivables ) ) Trade and other payables Cash generated from/ (used in) operating activities ) ) 　 　 Tax paid - - Net c ash generated from/ (used in) operating activities ) ) Cash flows from investing activities Purchase of property, plant and equipment ) ) Net cash used in investing activitie s ) ) Cash flows from financing activities Issuance of shares Proceeds from borrowings Payments of borrowings ) - Interest paid ) - Net cash from financing activities Net increase in cash and cash equivalents 26 Cash and cash equivalents at beginning of the year/period 26 - Cash and cash equivalents at end of the year/period 26 The accompanying notes are an integral part of these financial statements. 6 NOTE 1— REPORTING ENTITY Jasper PV Makedonia Production of Energiaki S.A. (the “Company”) is principally engaged in the development, investment and operation of Photovoltaica Park. The Company was incorporated on April 10, 2012. The address of its registered office is 6, Charilaou Trikoupi str, 18536-Piraeus . At 31
